*569
By the Court,

Sanford, J.
A jury having been waived by the parties, the trial of the issues in this case below was by the court, and resulted in what was substantially a general finding, in favor of the defendant in error.
Judgment was rendered accordingly. The record shows that there were no exceptions whatever, taken to any of the proceedings, nor was there any motion for a new trial. It is also shown that there was no request on the part of either the plaintiff or defendant that the court should state the conclusions of fact found separately from the conclusions of law, which it is provided shall be done when either party desires to except to the decisions of the court upon the questions of law involved in the trial and makes such request. Civ. Code, ’68, § 290.
Finding of Exceptions, Such being the condition of the case as presented to us, we are not authorized to take cognizance of any error which may have intervened in the proceedings, and which is complained of here, unless such error be one of law, and is apparent on the face of the record.. This point has been expressly decided by this court in 2 Kansas, 337, to the opinion, in which case referencé is here had. It would also seem to us that 'Section 290, so plainly and specifically points out the mode of procedure necessary to be followed in order to secure to a party the right to have the findings made in his case reviewed in a superior court, when tried as this was, by this court, and without resorting to his motion for a new trial, that argument can hardly make it more easy of comprehension.
contain an tue Evidence. But there is another fact which we find to be true in regard to the record herein, and which of itself would preclude us from pass*570ing upon, or understanding]/ looking into, any question, the decision of which depends upon the testimony. It contains a large amount of the evidence, which was produced at the trial, but does not purport to present the whole of it as submitted on either side. This may have happened by mistake or inadvertence, but it is beyond the scope of our authority or duty to supply the omission.
r judgments, But it is claimed on the part of the plaintiff here, thai; the court below committed an error in allowing interest on the judgment which was rendered herein, at the rate of 12 per cent per annum from the date of rendition. If this be true such error may be examined and corrected, inasmuch as the action of the court in this regard appears on the face of the proceedings. The question involved in this allegation of error depends upon the construction to be given to section six, chapter 51, general laws of 1868, which reads as follows: “When a rate of interest is specified in any contract, that rate shall continue until full payment is made; and any judgment rendered on any such contract, shall bear the same rate of interest mentioned in the contract, which rate shall be specified in the judgment, but in no case shall such rate exceed twelve per cent per annum.” The contract sued upon in this case by its terms bore interest at the rate of twenty per cent per annum until paid,' and, such rate being lawful at the date of the instrument, was of course unaffected by any subsequent change in the law of interest. Now leaving out of view, for the time being, the latter clause of the section quoted, and applying the rule laid down in the former part of it, it is very clear that the judgment rendered upon such contract would bear interest at the rate of twenty per cent, or in other words, under the operation of the clauses referred to, the party promisor would be held to the per*571formance of Ms original undertaking, in respect of interest to the letter, notwithstanding tlie intervening of the judgment, and that in this case, as has before been stated, was to pay twenty per cent until the contract was satisfied.
But after providing for such computation of interest on a contract after judgment thereon, the law making power has seen fit, and for wise reasons no doubt, to restrict the amount of recovery in cases where the rate fixed by tbe original contract exceeded twelve per cent per annum. Of course this restriction operates solely for the benefit of the obligor in any case to which it is applicable, and he certainly ought to he tbe last to complain. We are therefore satisfied that the plaintiff in error has no just ground of complaint against the .judgment of the court below for the reasons named. Judgment affirmed.
All the justices concurring.